DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 8 recites “first contact holes are etched in the reserved parts of the complete gate structure”.  The applicant’s disclosure does not have support for etching contact holes in the gate electrodes.  Instead, the contact holes are etched in a dielectric layer that is over the gate electrodes.  Line 11 makes similar claims with record to contact holes being etched in a split gate structure.  Etching contact holes in the gate electrodes represents new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The drawings appear to be the most comprehensible part of the disclosure, and the examiner urges the applicant to focus on things which are shown in those drawings.  Unfortunately, none of the method steps are detailed in the drawings, and it is thus difficult to see what parts of any method might be supported.  The examiner urges the applicant to clearly claim what gate electrodes exist at the start of the process, what processes are done to them, and then what gate electrodes they are formed into.
Claim 1, line 2-3 recites “the narrow control gate structure is formed by etching a complete gate structure at regular intervals”.  Etching is a process, so etching at regular intervals implies that the etch is repeated at regular time intervals.  This is not supported by the disclosure and appears not to be the case.  Line 3 recites “saving partial complete gate structure”.  A structure is either partial or complete, it cannot be both.  Additionally, the examiner notes that claim elements should be proceeded by “a” in the case of new elements, and “the” in the case of referring to a previously established element.  The claims do not in general do this, and therefore it is almost never clear whether elements are intended to be new or not.  Line 3 further recites “saving partial complete gate structure at regular intervals in Y direction”.  It is not clear what this means in any way.  Since it is done at “regular intervals” (which it is unclear if they are supposed to be the same intervals as previously claimed) it seems like there should be more than one “partial complete gate structure”, but it is claimed in singular.  Since “partial complete gate structure” as written does not make any sense, it is not clear at all what it or they is supposed to be or how it or they are formed.  Further, the examiner notes that “Y direction” has no inherent meaning if not previously defined in the claim.  
Line 5 recites “the etched parts of the complete gate structure include a first gate structure and a second gate structure”.  Since these parts are the etched parts (in contrast to the saved parts of line 3) one would think they have been removed, since that is what etching does.  This does not seem to be the case, since the first and second gate structures are claimed to be present later in this claim, and in other claims.  Thus, the first and second gate structures cannot have been etched, and this limitation make no sense.  Based on the applicant’s disclosure including the figures, it seems like the portion of the initial gate structure 13 between the first and second gate structures 131 and 132 might have been etched away, but no drawings of that are present, and that is not what is being claimed here.
Lines 6-7 recite “the complete gate structure of the etched and the reserved parts are spaced apart in the Y direction in the complete gate structure”.  Are the reserved parts supposed to be the same as the “saved partial complete gate structure”?  Claiming that they are “spaced apart” implies that the parts are non-continuous, but this is not the situation present in the applicant’s figures.  Also, and again, etched parts have been removed by etching.  Thus, they cannot be spaced apart.  
Lines 9-10 recite “etched in contact with the etched parts and the reserved parts of the complete gate structure “.  It is not clear how an etch can be in contact with anything, since it is a process and not a structural element.  Additionally, it is not clear how something can be in contact with a part of the electrode which has been etched, since etching would remove that part.
Line 11 recites “in source regions”.  No element has been claimed that the source regions could be regions of.  It is thus unclear what, if anything the source regions are.
Lines 12-13 recites “filled with the metal material” which is required to be deposited and etched in this process step.  Since the metal material was already deposited and etched in the previously claimed limitation, it is not clear how the same material could be deposited and etched again.  
Line 15 recites “a multi point in the Y direction …. reduces gate resistance”.  No noun is ever presented to be the thing that the adjective “multi point” modifies.  It is thus completely unclear what the applicant is claiming, or how it could reduce resistance.
Lines 15-16 recite “a retained part of the complete gate structure”.  It is not clear if this is supposed to be the same as the reserved parts or the saved “partial complete gate structure”, but it seems as though these are all talking about the same parts.
Lines 18-19 recite “a magnitude of the gate resistance is controlled by controlling the regular intervals among the reserved parts of the complete gate structure in the Y direction”.  It is not clear if these are the same regular intervals as the etched parts, or the saved parts, or if these are intended to be the same intervals.  It is also not clear how, once whatever is etched is done etching, the intervals could be changed to change the resistance.
Lines 20-21 recite “using the first metal layer and the second metal layer” in the context of controlling the intervals.  It is not clear how the metal layers, which are deposited after the etching that somehow involves intervals, could control the intervals.
Claim 2, line 5 recites “the control gate structure and a split gate structure are contained”.  It is not clear if the control gate structure is supposed to be the same as the narrow control gate structure of claim 1.  It is not clear if a split gate structure is supposed to be the same as “the split gate structure” of claim 1.
Line 7 recites “a first gate structure”.  It is not clear if this is intended to be the same first gate structure as in claim 1.
Lines 7-8 recite “the retained part of the complete gate structure”.  It is not clear if this is supposed to be the same as the saved part, or the reserved part of claim 1, or is supposed to be a different part.  The examiner urges the applicant to use consistent names when describing the same element.
Line 8 recites “a second gate structure”.  It is not clear if this is intended to be the same second gate structure as in claim 1.
Lines 25-27 recite “the first contact holes are etched …. and deposited with the metal material”.  These etching and deposition processes have already been claimed in claim 1.  It is not clear whether or not these represent another etch and deposition of the vias in the first contact holes, or if they refer to the same process. 
Lines 26-31 recite “the second contact holes are etched …. and deposited with the metal material”.  These etching and deposition processes have already been claimed in claim 1.  It is not clear whether or not these represent another etch and deposition of the vias in the second contact holes, or if they refer to the same process.
Claim 3, line 3 recites “forming a plurality of trenches on an epitaxial layer”.  Trenches are formed in layers, not on layers.  There is only one set of trenches in the applicant’s invention which is the control gate trenches.  Those trenches have already been claimed in claim 2.  It is not clear if these are intended to be new trenches.
Lines 5 and 6 both recite “an active region”, thus it is unclear how many active regions there are supposed to be.
Line 9 recites “forming the gate structure”.  There are at least four gate structures that have been previously claimed.  It is not clear which of these, if any, this limitation is referring to.
Lines 5-6 recite “etching a central portion …. at a distance in the Y direction”.   It is not clear how one might etch at a distance, since etching must be done to the thing being etched, not a distance away from it.
Line 17 recites “a second conductivity type body region”.  It is not clear if this is the same region as in claim 2.
Line 18 recites “a first conductivity type source region” which seems to be the first conductivity type region as in claim 2.
Lines 20 and 25 refer to etching gate contact holes and source contact holes.  These holes appear to be the same as the first and second holes.  These holes have already been claimed to be formed twice, in both claims 1 and 2.  It is not clear if these holes are supposed to be etched, once, twice, or three times.
Line 25 refers to “split gate draw-out regions”.  It is not clear what these are, since there is not draw-out, and it is not clear what a draw-out might be.
Claim 5, line 2 recites “distance between gate contact holes”.  There are not gate contact holes claimed in this claim or in any claim upon which it depends.
Claim 6, line 2 recites “adjacent etched portions of the reserved parts”.  The etched parts are the reserved (or saved, or possibly retained) parts are claimed in claim 1 as being different.  This limitation renders it unclear as to whether these are different parts or not.
Claim 7, line 4, recites “without saving the complete gate structure”.  Claim 1, upon which this claim depends, recites that parts of the complete gate structure are saved.  Both of these things cannot be true.
Claim 8, line 2 requires that the method be applied to a device having “no narrow gate or the split gate structure”.  Claim 1, upon which this claim depends, requires a narrow gate and a split gate.  A given device or method cannot both have a narrow gate and a split gate and not have a narrow gate and a split gate.
Note that dependent claims inherit any indefiniteness from the claims they depend on.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by TAI (US 20110068386).
Regarding claim 1, TAI discloses a metal wiring method for reducing gate resistance of narrow control gate structure, wherein the narrow control gate structure is formed by etching a complete gate structure at regular intervals and saving partial complete gate structure  at regular intervals in Y direction (the initial gate electrode material 220 is deposited over the entire device, see fig 2G-H, para 23, and then is etched into a grid shape which has gates 220 that are spaced apart horizontally in fig 1, see fig 2I-2J, para 24 as shown in the gate trenches 104 of fig 1); 
the etched parts of the complete gate structure include a first gate structure (one part of the gate electrode 220 in the gate trench 104, see fig 2I-J and fig 1, para 16 and 24 and figure I below) and a second gate structure, (another part of the gate electrode 220 in a neighboring gate trench 104 to the first, see fig 2I-J and fig 1, para 16 and 24 and figure I below) wherein the complete gate structure of the etched and the reserved parts  are spaced apart in the Y direction in the complete gate structure (the various parts of the gate trench network 104 are spaced apart horizontally, see fig 1); 
first contact holes are etched (gate contact holes 233, see fig 2s, para 27, which become gate contacts 110, see fig 1A, para 17) in the reserved parts of the complete gate structure, and filled with a metal material (tungsten plugs 234 in holes 233, see fig 2V, para 29) which is deposited and etched in contact with the etched parts and the reserved parts of the complete gate structure  to form a first metal as a first metal layer (the tungsten is deposited and then etched to form a gate contact 110, see fig 1A, para 17 and para 29); 
second contact holes are etched in source regions and areas of a split gate structure (holes 229 and 231, see fig 2Q, para 27), and filed with the metal material which is deposited and etched in contact with the source regions (source 226, see fig 2Q-R, para 27) and the split gate (shield electrodes 218, see fig 2E, para 22) structure to form a second metal wiring  as a second metal layer (tungsten 234 formed in 229 and 231 and then etched to form source and shield contacts, see fig 2T, para 29); 
the first metal layer and the second metal layer are separated by a dielectric layer in Z direction (the gate contact is shown in fig 2V which is at position B in fig 1 and the source/shield contacts are shown in fig 2U which is at position A in fig 1, and those two positions are separated in the vertical direction in fig 1, and dielectric 228 is between them, see fig 2U-V and 1, para 27); 
a multi-point in the Y direction between the first metal layer and a retained part of the complete gate structure (there are several contact holes with the metal 234 in contact with the gate 220, see fig 1 and 2V) reduces gate resistance caused by a long path in the Y direction of the narrow control gate structure (the device has the claimed structure and is this capable of performing the claimed function); and 
a magnitude of the gate resistance is controlled by controlling the regular intervals among the reserved parts of the complete gate structure in the Y direction (since the resistance of an object depends on its shape, any change to the shape of the gate 104 would change its resistance), to obtain a metal oxide semiconductor field effect transistor (the device is a MOSFET transistor, see para 2 and figs 1 and 2) having the narrow control gate structure with lower gate resistance by using the first metal layer and the second metal layer.

    PNG
    media_image1.png
    617
    605
    media_image1.png
    Greyscale

Figure I: TAI figure 1A with added annotations
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAI (US 20110068386) in view of ICHINOSEKI (US 20140167145).
Regarding claim 2, TAI discloses the metal wiring method according to claim 1, wherein: 
a first conductivity type epitaxial layer (fig 2A-B, 204, para 20) is provided on an upper surface of a first conductivity type substrate (fig 2A-B, 202, para 20), and control gate trenches (trenches 206, 208 and 210, see fig 2A/B, para 20) are provided in the first conductivity type epitaxial layer; 
the control gate structure and a split gate structure  are contained in the control gate trenches (220 and 218 are in the trenches, see fig 2M-N); 
the control gate structure comprises a first gate structure, the retained part of the complete gate structure, and a second gate structure (the gate 220 is in the trenches 104 in the top view, which includes at least first and second vertical structures which are spaced part and a horizontal part which connects them, see fig 1A and figure I below); 
the first gate structure and the second gate structure are located on an upper half portion of the control gate trenches (220 is formed in an upper part of the trench, see fig 2I); 
the first gate structure and the second gate structure are connected at a distance in the Y direction (the vertical portions of the gate in trenches 104 are spaced apart horizontally in fig 1, but are connected by the connecting portions, see fig 1A), and  
non-connected portions of the first gate structure and the second gate structure is separated by the dielectric layer (dielectric layer comprising the parts 216-219-222-228 is present in the regions of the device horizontally between trenches, see fig 2Q-R);
 the first gate structure and the second gate structure are located above the split gate structure (220 is over 218 in the trenches, see fig 2C and 2I), and are separated from the split gate structure by the dielectric layer (218 and 220 are separated in the trenches by the part of the dielectric layer 217, see fig 2E-F, para 22); 
the split gate structure is located on a lower half portion of the control gate trenches (218 is formed in the lower part of the trenches, see fig 2C), and is separated from the first conductivity type epitaxial layer by the dielectric layer (218 is separated from 204 by 216, see fig 2C); 
between adjacent control gate trenches, a second conductivity type well region (fig 2N, 224, para 4 and 26) is provided above the first conductivity type epitaxial layer;
a first conductivity type heavily doped source region (fig 2N, 226, para 26) is provided above the second conductivity type well region; 
the first contact holes are etched on junctions of the first gate structure and the second gate structure, and deposited with the metal material to form the first metal wiring as the first metal layer (gate contact holes 110 are formed at places where several of the spaced apart vertical segments have been joined together by the horizontal segments, see fig 1A); 
the second contact holes are etched on the first conductivity type heavily doped source region, the second conductivity type heavily doped region and the split gate structure, and deposited with the metal material to form the second metal wiring as the second metal layer (holes 229 and 231 are formed to contact 224 and 218, see fig 2Q); and 
the first metal layer and the second metal layer are separated by the dielectric layer in the Z direction (dielectric 228 separates the different contact holes 229, 231 and 233, see fig 2Q-S).
TAI fails to explicitly disclose a method a second conductivity type heavily doped region is provided in the second conductivity type well region.
ICHINOSEKI discloses a method wherein a second conductivity type heavily doped region (source contact region 10, see fig 10, para 31) is provided in the second conductivity type well region (fig 10, 8, para 31).
TAI and ICHINOSEKI are analogous art because they both are directed towards methods of making vertical semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of TAI with the body contact region of ICHINOSEKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of TAI with the body contact region of ICHINOSEKI in order to connect the source electrode to the base layer (see ICHINOSEKI para 40).
Regarding claim 3, TAI and ICHINOSEKI disclose the metal wiring method according to claim 2.
TAI further discloses a method, comprising the following steps: 
1) forming a plurality of trenches on an epitaxial layer (trenches 206, 208 and 210 are formed in 204, see fig 2A-B, para 20); 
2) forming the split gate structure on the lower half portion of the control gate trenches in an active region (218 is formed in the lower part of the trenches, see fig 2D, para 21); 
3) forming the dielectric layer in the control gate trenches in an active region and on an upper portion of the split gate structure (dielectric 216/217 is formed in upper portions of the trenches and on 218, see fig 2C-2H); 
4) forming a gate dielectric covering a sidewall on the upper half portion of the control gate trenches in the active region (fig 2G, 219, para 23); subsequently depositing the gate structure in the active region (fig 2H-G, 220, para 23); 
5) etching a central portion of the complete gate structure at a distance in the Y direction to form the first gate structure, the second gate structure, and the reserved parts of the complete of the complete gate structure (220 is etched to form the gate pattern in the trenches 104, see fig 2G-2J, para 23-24) wherein the first gate structure and the second gate structure are connected to the reserved complete gate structure and cover an upper half portion of the sidewall of the control gate trenches (the vertical portions of 104 are connected by the horizontal portions, and are in upper portions of the trenches, see fig 2I-J, and 1); 
6) forming a second conductivity type body region (fig 2N, 224, para 26) on an upper surface of the epitaxial layer, and forming a first conductivity type source region (fig 2N, 226, para 26) in the second conductivity type body region; 
7) etching gate contact holes in the Y direction at the junctions of the first gate structure and the second gate structure (fig 2S, 233, para 27 which form 110 in fig 1A), and depositing the metal material (fig 2V, 234, para 29) to form the first metal wiring as the first metal layer; 
8) depositing the dielectric layer (fig 2V, 228, para 27); 
9) etching source contact holes (fig 2Q, 229, para 27) in the source region and the split gate draw-out regions and depositing the metal material to form the second metal wiring as the second metal layer (234 is formed in 229, see fig 2U).
Regarding claim 4, TAI and ICHINOSEKI disclose the metal wiring method according to claim 1.
TAI further discloses a method, wherein the dielectric layer separating the first metal layer and the second metal layer of is made of a low-k material (228 can be BPSG, see para 27).
Regarding claim 5, TAI and ICHINOSEKI disclose the metal wiring method according to claim 1.
TAI further discloses a method, wherein a distance between adjacent gate contact holes in the Y direction is adjustable to meet different requirements of the gate resistance (the holes can be etched at any distance from each other in the device, see fig 2Q-R).
Regarding claim 6, TAI and ICHINOSEKI disclose the metal wiring method according to claim 1.
TAI further discloses a method, wherein a distance between adjacent etched portions of the reserved parts of the complete gate structure in the Y direction is adjustable to meet different requirements of the gate resistance (the trenches 110 can be formed at any distance apart, see fig 1A).
Regarding claim 7, TAI and ICHINOSEKI disclose the metal wiring method according to claim 1.
TAI further discloses a method, wherein the complete gate structure is etched to form the first gate structure and the second gate structure (220 is etched to form the gates in the trenches 104, see fig 2I-J, para 24);  the first gate structure and the second gate structure are separated by the dielectric layer without saving the complete gate structure (gates 220 are separated by a dielectric 219, see fig 2G), meanwhile, etching gate contact holes and depositing the metal material to connect to the first gate structure and the second gate structure (the gate structures are connected to the metal layer 234 in the contact holes, see fig 2T).
Regarding claim 8, TAI and ICHINOSEKI disclose the metal wiring method according to claim 1.
TAI further discloses a method, wherein the metal wiring method is applied to a traditional structure having no narrow gate or the split gate structure (the device of fig 1 and 2 has the metal wiring method).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811